Citation Nr: 0203613	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for right patella 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a left lower ribcage injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The veteran's appeal also initially included claims for 
entitlement to service connection for a left shoulder 
disorder on both direct and secondary service connection 
bases.  However, this benefit was subsequently granted in a 
September 2000 rating decision.

In the September 2000 rating decision, the RO also increased 
the evaluation for the veteran's right knee disorder from 
zero percent to 10 percent, effective from June 1998.  This 
evaluation covers the entire appellate period but is less 
than the maximum available; as such, the claim for an 
increased evaluation for this disorder remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right knee disorder is productive of pain 
upon motion, but there is only minimal limitation of motion 
of this joint.

3.  The veteran's left ribcage disorder is productive of 
pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right patella chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5024 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a 10 percent evaluation for residuals of 
a left lower ribcage injury have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5297 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran multiple VA examinations in 
conjunction with his claims and has obtained records of 
reported treatment.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
notified him of the need for such evidence in a November 1999 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

Where the particular disability for which the veteran is 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001); see also Lendenmann v. Principi, 3 Vet. App. 
345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

II.  Right knee disorder

The RO initially granted service connection for right 
chondromalacia patella in a July 1991 rating decision on the 
basis of in-service evidence of right knee pain.  A zero 
percent evaluation was assigned, effective from June 1990.

X-rays of the right knee from August 1998 revealed no 
fracture, subluxation, or degenerative changes.  

During his February 2000 VA hearing, the veteran complained 
of pain, locking, and swelling of the right knee.  He 
reported that he was currently using anti-inflammatory 
medication for the pain.

The veteran's March 2000 VA examination revealed right knee 
flexion to 100 degrees and extension to zero degrees.  There 
was no edema, and collateral and cruciate ligaments were 
intact.  McMurray's and drawer tests were negative.  However, 
there was pain with lateral movement.  The pertinent 
impression was right knee pain, with a probable cartilage 
injury.

A June 2001 record from a VA doctor indicates that the 
veteran had been evaluated for left shoulder and bilateral 
knee problems but had been released to do light work since 
January 2000.

The RO has evaluated the veteran's right knee disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2001).  Under this code section, tenosynovitis is to be 
valued on the basis of limitation of motion of affected 
parts.
The Board observes that, in the noted September 2000 
decision, the RO increased the veteran's evaluation to 10 
percent on the basis of pain on motion.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 
(2001).  

The Board has therefore considered whether an even higher 
evaluation is warranted.  As indicated above, current 
symptoms include flexion limited to 100 degrees and pain with 
motion.  However, there is no evidence of ankylosis 
(Diagnostic Code 5256); moderate recurrent subluxation or 
lateral instability (20 percent under Diagnostic Code 5257); 
semilunar dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (20 percent 
under Diagnostic Code 5258); flexion limited to 30 degrees 
(20 percent under Diagnostic Code 5260); or extension limited 
to 15 degrees (20 percent under Diagnostic Code 5261).  
Moreover, there is no basis for separate evaluations for 
arthritis and instability, as these disorders have not been 
shown by the evidence of record.  See VAOPGCPREC 23-97 (July 
1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).

Overall, there is no basis for a schedular evaluation in 
excess of 10 percent for the veteran's right knee 
chondromalacia.  As such, the preponderance of the evidence 
is against his claim for that benefit.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

III.  Left ribcage disorder

The RO initially granted service connection for residuals of 
an injury to the left ribcage in a July 1991 rating decision 
in view of evidence of treatment for left lower rib pain 
following an in-service motor vehicle accident.  A zero 
percent evaluation was assigned, effective from June 1990.  
This evaluation has since remained in effect and is at issue 
in this case.

X-rays of the left lower ribcage area from August 1998 
revealed the cardiac silhouette to be normal, with no acute 
infiltrate or pleural fluid present.

In August 1998, the veteran was seen at a VA facility for 
chest pain.  The assessment was bronchitis/throat culture.

The veteran complained of worsening ribcage pain during his 
February 2000 VA hearing.

During his March 2000 VA bones examination, the veteran was 
found to have an area of hypesthesia of the skin under the 
lower anterior and lateral left chest.  This was localized to 
the lower thoracic segments in the left lateral and anterior 
chest.  The costal margin was a little more prominent on the 
left.  There was no tenderness.  The pertinent impression was 
left chest pain and neuralgia.

A medical record, dated in May 2000, indicates that the 
veteran was seen for left rib pain of four days onset.  The 
pain was described as sharp with deep inspirations and dull 
and achy for the remainder of time.  

The RO has evaluated the veteran's left ribcage disorder by 
analogy at the zero percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2001).  Under this code section, a 
minimal compensable evaluation of 10 percent is warranted in 
cases of the removal of one rib, or a resection of two or 
more ribs without regeneration; and a 20 percent evaluation 
is in order in cases of the removal of two ribs.

A review of the record in this case reflects that the veteran 
has no history of removal or resection of any ribs.  However, 
as indicated above, the rating under Diagnostic Code 5297 is 
an analogous one, and the Board is aware that, on more than 
one occasion, the veteran has reported significant pain in 
the left ribcage area.  The noted medical record from May 
2000 reflects a worsening of this pain, now reported as 
intermittently sharp.  

The Board is also aware of the veteran's testimony as to the 
extent of his left ribcage pain and is unconvinced that such 
pain is productive of no occupational or functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  Therefore, 
after resolving all doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b), the Board concludes that his 
significant left ribcage pain is analogous to the criteria 
for a 10 percent evaluation, but not more, under Diagnostic 
Code 5297.  To that extent, the appeal is granted.

IV.  Consideration under 38 C.F.R. § 3.321(b)(1)

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disorders at issue in this case 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Rather, the veteran's hospital 
treatment during the pendency of this appeal has concerned 
his separate left shoulder disorder.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The claim of entitlement to an increased evaluation for right 
patella chondromalacia, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a compensable evaluation for residuals of a 
left lower ribcage injury is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

